Mr. Justice Mercur
delivered the opinion of the Court, October 2d 1882.
John Bowersox died intestate. The register granted letters of administration on his estate to the appellants, one of whom is a son, and the other a brother of the intestate. Susannah Bowersox, claiming to be the widow of the decedent, and the right to administer on his estate, appealed to the Orphans’ Court, After hearing, the court vacated the letters issued to the appellants, and ordered that letters be issued to. Susannah Bowersox.
Two objections are made to the conclusion of the court: one to finding her to be the widow of the decedent, the other to deciding that she was a proper person to be entrusted with the management of the estate. We have carefully examined the evidence. We think it amply sufficient to justify the court in finding that she had been married to John Bowersox. Not only was there positive evidence of the fact of their marriage : birt they undoubtedly lived together for some twenty years; and the clear weight of evidence shows, as husband and wife during all that time. The apparent desire not to make the marriage generally known, is accounted for by the fact that all right to her former husband’s property terminated when she ceased to be his widow.
The effort to prove her an improper person clearly failed. It is true she is rather illiterate. She cannot write. She cannot read printing unless it be in German. She has not a business education. In this respect she is like a large majority of the widows in the Commonwealth. The Act of Assembly giving the widow a preferred right to administer on the estate of her deceased husband has not made an imperfect or defective education, a legal disqualification. A good mind and sound judgment, a knowledge of the values of property, and of the practical business transactions of life, are sufficient to satisfy the requirements of the statute. All these the appellee has. They will enable her to select competent assistants and able advisers. This will secure an efficient and faithful discharge of the trust.
It is further claimed, inasmuch as she has no separate property, that she comes within the prohibition declared in Cornpropst’s Appeal, 9 Casey 537, by reason of insolvency. *438This is a misapprehension of the moaning of insolvency. It is not the mere absence of property liable to seizure on execution. It is the owing of debts in excess of the value of his tangible property. If he owes no debt ho is not insolvent, although he may have no such property. A young mechanic or laborer out of debt, just starting for himself with no property but his knowledge, brawny arm, and energetic will, is not insolvent. Nor is one without visible property, owing no debt, who has acquired a learned profession which he is about to follow. In all these cases each may by industry, labor, and economy, pay his way and contract no debts. Without debts there can be no insolvency. Poverty and insolvency are not synonymous terms.
The evidence in the present case does not show the appellee to owe a single dollar. If anything remain of her husband’s estate after paying his debts, she will have property. That will be in addition to the undoubted security which she must give before the letters are issued to her.
Decree' affirmed and appeal dismissed at the costs of the appellants.
Siiarswood, C. J., and Trunkey, J., dissent.